Title: Joseph Wheaton to James Monroe and James Madison, 1 May 1813
From: Wheaton, Joseph
To: Monroe, James,Madison, James


Confidential
Sir
Ohio Delaware May 1. 1813.
I arrived here on My way to upper and lower Sandusky ordered there by Major J.C. Bartlett D.Q. Master General who entered on the duties of his office in the place of Col Morrison this day—at 6. p.m. on reaching this met the post Rider, direct from upper Sandusky who presented Governor Meigs (who is also here with two hundred Men going on to Sandusky) with a letter from General Harrison—that General directs that no letters be forwarded by Mail from Frankinton, or on this rout to Fort Meigs—the post rider relates that all last Night a Cannonade was heard distinctly and to day untill he reached Scioto Block House—I Send of an express this Night by advice of his Excellency to ascertain if possible the correctness of the posts information from Sandusky—a letter of the 27. inst. from F Meigs States that considerable bodys of Indians had Made their appearance near the fort on our Side—and it has become very desirable to be informed if Genl. Harrison is attacked or not—I have the Satisfaction to inform you also that accident has brought together—Govr. Meigs—Myself—and Mr. Bucknel from detroit who I mention’d in my late letter to you respecting the arrangement of the post office on this line to the rapids. Governor Meigs is convinced of the correctness of my Statement to you on that Subject—and believes it demands redress—the governor has read this letter and Says it is correct & right. I am Sir faithfully your Obdt. Servt
Joseph WheatonA.D.Q.M.
Not any appointment has reached me in the Q.M. Generals department under the New act—and I am at a loss—but continue to execute My orders as received—as heretofor.
